Citation Nr: 0740574	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  03-23 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for memory loss due to head 
injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The veteran had active military service from December 1957 to 
December 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In July 2004, the Board remanded this case in part to obtain 
additional records from the Cheboygan Hospital dated in 1959, 
regarding an alleged incident where the veteran was 
hospitalized because he was hit over the head with beer 
bottles.  The veteran contends that it was this head injury 
that caused his current memory loss.

Subsequent to the Board's remand, the Appeals Management 
Center (AMC), sent the veteran a letter which included a VA 
Form 21-4142 (Authorization and Consent to release 
information form), and requested that he complete and return 
the form, and include the address of the facility where he 
was treated and the dates of treatment.  The veteran signed, 
dated and returned the form in July 2004, but he did not 
include the address of the Cheboygan Hospital or his dates of 
treatment on the form.  However, on a statement in support of 
his claim also dated in July 2004, the veteran specifically 
noted that he was hospitalized in 1959 at the Cheboygan 
Hospital in Cheboygan Michigan, when he was hit over the head 
with a bottle.

According to 38 C.F.R. § 3.159, VA should make reasonable 
efforts to obtain relevant records not in the custody of a 
federal department or agency.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  In turn, the claimant is expected to cooperate with 
VA's efforts to obtain records, and must provide enough 
information to identify and locate the existing records, 
including the custodian of the records and the dates of 
treatment.  See 38 C.F.R. § 3.159.  Here, the Board finds 
that VA has not discharged its duty to assist because no 
efforts were made to obtain records from the Cheboygan 
Hospital, despite having enough information to request 
records from this facility.  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that a remand 
by the Board confers on a claimant, as a matter of law, the 
right to compliance with the remand order, and that the 
Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court also held that 
the Board errs in failing to ensure compliance with remand 
orders of the Board or the Court.  Id.  Given those 
pronouncements, and the fact that significant development 
sought by the Board on the issue on appeal has not been 
completed, another remand is now required.  38 C.F.R. § 19.9 
(2005).

In addition, the July 2004 remand requested all records from 
the Detroit VA medical center (VAMC), dated since January 1, 
2003.  However, although additional records were obtained 
from the Detroit VAMC, dated from December 2002 through April 
2004, these records are incomprehensible because the 
narrative on the right side of each printed page is missing.  

As such, this case is remanded to obtain records from the 
Cheboygan Hospital dated in 1959, and to obtain a complete 
copy of the truncated records from the Detroit VAMC dated 
since January 1, 2003.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.	After obtaining the necessary 
authorization from the veteran, (in 
this case he must be sent another VA 
Form 21-4142 authorization to release 
information form), the AOJ should 
obtain and associate with the claims 
file records from the Cheboygan 
Memorial Hospital, 748 S. Main St., 
Cheboygan, MI 49721.  (The name and 
the address of the hospital, along 
with approximate dates of treatment, 
should be included on the 
authorization form by the AOJ so that 
the veteran need only date and sign.)  
If no records are found, a negative 
reply should be obtained and 
documented in the file.   In addition, 
the AOJ should obtain a complete copy 
of the truncated records from the 
Detroit VAMC dated since January 1, 
2003.

2.	After undertaking any other 
development deemed appropriate, the 
AOJ should consider the issue on 
appeal in light of all information or 
evidence received.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

